Case 2:20-cv-03029-ODW-E Document 51 Filed 05/10/21 Page 1 of 2 Page ID #:455


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 COMPHY CO., INC.                                          CASE NUMBER:
                                           Plaintiff(s),     2:20−cv−03029−ODW−E
        v.
 COMFY SHEET, et al.                                             NOTICE OF DEFICIENCY
                                         Defendant(s).        DEFAULT/DEFAULT JUDGMENT

 PLEASE TAKE NOTICE:

 The Clerk cannot enter the requested Default of Defendants Comfy Sheet, Pratik Jain for the following
 reason(s):

      No declaration as required by F.R.Civ.P 55(a)
      No proof of service/waiver of service on file
      The name of the person served does not exactly match the person named in complaint
      Proof of Service is lacking required information
      Waiver of Service lacking the signature of the sender and/or the person acknowledging receipt
      Time to respond has not expired
      Answer and/or Motion for Summary Judgment and/or Motion to Dismiss on file
  X   Request for Entry of Default has been forwarded to the assigned Judge
      Party dismissed from action on
      Case terminated on
      Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
      have default reconsidered.
      Other: 1) FILER SERVED AND REFILED IN COMPLIANCE WITH COURT ORDER NO.48
      AND 46. First amended complaint made in foreign Country , India, per Hague convention; 2) current
  X   proof on Second Amended Complaint is by mail and email per Court order as to both defendants on
      their Patent attorney Randy Michaels 3) Clerk unable to determine the propriety of service on service
      on attorney Michaels. 4) Therefore clerk has referred the default to the Judge.

 The Clerk cannot enter the requested Default Judgment against       for the following reason(s):

      No Entry of Default on file
      No declaration as required by F.R.Civ.P 55(b)
      The name of the person for which Default Judgment is requested does not exactly match the person
      named in the complaint
      Amounts requested differ or exceed the amounts prayed for in the demand for judgment in the most
      recently filed complaint
      A declaration establishing the amount due must accompany the plaintiff’s request for default
      judgment
      No judgment by default may be entered by the Clerk against the United States or an incompetent
      person. The Request for Entry of Default has been forwarded to the assigned Judge
      Amount sought is not for a sum certain or cannot be computed to a sum certain
      Attorney Fees sought not in compliance with Local Rule 55−3
      Amount sought for costs is incorrect
      Case terminated on
      Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
      have default judgment reconsidered.
      Other:

                                        CLERK, U.S. DISTRICT COURT

  CV−52B(09/12)           NOTICE OF DEFICIENCY − DEFAULT/DEFAULT JUDGMENT
Case 2:20-cv-03029-ODW-E Document 51 Filed 05/10/21 Page 2 of 2 Page ID #:456
 Date: May 10, 2021            By: /s/ Linda Chai
                                  Deputy Clerk
                                  Linda_Chai@cacd.uscourts.gov




  CV−52B(09/12)       NOTICE OF DEFICIENCY − DEFAULT/DEFAULT JUDGMENT
